Citation Nr: 1806256	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-32 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

The Veteran represented by:  Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from May 1978 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, the Veteran testified at a before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In January 2016, the Board reopened the claim for service connection for a low back disorder and remanded the underlying merits of the claim for further development.  The case has since been returned to the Board for appellate review.

The Board also notes that the Veteran has perfected an appeal for the issue of entitlement to service connection for posttraumatic stress disorder (PTSD). See December 2017 statement of the case; January 2018 VA Form 9.  However, the appeal has not yet been certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue, to include scheduling him for a hearing.  As such, the Board does not have jurisdiction over the issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




FINDING OF FACT

The Veteran has a low back disorder, diagnosed as degenerative arthritis and degenerative disc disease of the lumbar spine, that is related to his military service.


CONCLUSION OF LAW

A low back disorder, diagnosed as degenerative arthritis and degenerative disc disease of the lumbar spine, was incurred in active service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is warranted for a low back disorder.

The Veteran has claimed that he developed a low back disorder as a result of an injury incurred during his military service.  Specifically, he has reported that he injured his back while rappelling down a rope from a helicopter in November 1979 and has had chronic back pain since that time. See e.g. May 2015 hearing transcript.  He has also stated that he did not seek medical treatment until 2002 because he had to work and support himself.  

The Veteran's service treatment records do show that he sought treatment in October 1979 with complaints of low back pain that had been present for three days.  He reported that the initial injury occurred two years earlier while he was changing a tire.  He was assessed as having a possible muscle strain due to an old injury.  The Veteran was seen again in November 1979 for lower back pain of an unknown etiology.  He was later seen that same month at which time it was noted that he had had low back pain for two months.  During a follow-up in November 1979, the Veteran complained of recurrent low back pain following an injury that he sustained while rappelling.  He was assessed as having a lumbar strain on the left side.  It was also noted during a visit in November 1979 that the Veteran's low back pain was probably of musculoskeletal origin, but that a disc compression of the lumbar spine could not be ruled out.  A February 1981 separation examination subsequently found his spine to be normal.

The Board notes that the presumption of soundness applies in this case because the Veteran's spine was found to be normal during a February 1978 entrance examination.  There is also insufficient evidence to rebut the presumption.

The Veteran was afforded a VA examination in November 2010 at which time the examiner opined that his lumbar spine disorder was not related to his military service.  In so doing, the examiner noted that the Veteran had a lumbar strain in 1979, but that he was not seen again in service and that his separation examination was normal.  He stated that the current disorder was most probably related to a combination of smoking, obesity, occupational factors (worked as a forklift and heavy equipment operator), and aging.  However, the examiner did not explain the significance of the gap in time or how such a disorder generally presents or develops.  Therefore, the Board finds this medical opinion to have limited probative value.

The Veteran was also afforded a VA examination in December 2016 at which time he was diagnosed with degenerative arthritis of the lumbar spine.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, she stated that there were only two service treatment records concerning low back pain diagnosed as a muscle strain and that there were no further complaints of back problems during the remainder of his military service.  She also noted that there was no documentation of any treatment from 1981 to 2003.  The examiner explained that the natural course of a muscle strain is that it resolves in time (typically six to twelve weeks).  She further stated that medical literature does not support a finding that a muscle strain in service causes degenerative disc disease or degenerative joint disease of the spine.  Rather, they typically occur with the normal aging process (wear and tear).  In addition, the examiner commented that a radiologist had noted a congenital small spinal canal on an August 2015 MRI, which frequently causes pain from stenosis.  She stated that such a finding is a birth defect.

Notably, the December 2016  VA examiner appears to have relied on an inaccurate factual premise in forming her opinion, as she indicated that the Veteran was only seen on two occasions in service when he had actually been seen more often.  Moreover, she relied on the fact that he had only been diagnosed with a muscle strain, but did not consider the indication in the service treatment records that disc compression could not be ruled out at that time.  Therefore, the Board finds that the December 2016 VA examiner's opinion has limited probative value.

In a March 2016 statement, Dr. B.K. (initials used to protect privacy) indicated that he was the Veteran's treating physician and noted his reported history.  He opined that it is more likely than not that the Veteran's chronic low back pain was caused by his experiences in the military.  However, no rationale or further discussion of the facts was provided.  Therefore, the Board also finds that this opinion has limited probative value.

In a July 2017 statement, Dr. T.C. indicated that she had reviewed the Veteran's claims file and noted that he had a diagnosis of degenerative disc disease of the lumbosacral spine.  She observed that he was found to be in good health at the time of his entrance examination and that he was thereafter treated on multiple occasions for his back.  She refuted the VA examiners' opinions and stated, "There is a clear biologic mechanism of injury whereby [the Veteran's] rappelling injury transmitted excessive force across the spine, and this high-risk accident would be expected to cause bony injury, in addition to the diagnosed soft tissue injury.  Excessive mechanical loading of the spine significantly increases the risk of developing arthritis (Bono 2004)."   In addition, Dr. T.C. explained that post-injury or post-trauma osteoarthritis tends to occur at a younger-than-expected age.  She noted that the December 2016 VA examiner felt that the Veteran's arthritis was due to wear and tear, but she observed that he had reported continuous symptoms since his early twenties with a formal diagnosis in his early forties, which is significantly younger than would be expected for age-related degeneration alone.  Dr. T.C. also acknowledged that a first episode of acute back strain does typically resolve within six to twelve weeks, as indicated by the December 2016 VA examiner; however, she observed that the Veteran had symptoms that exceeded that time period.  In this regard, she noted that his military treating physicians characterized his pain as chronic and prescribed opioid analgesic therapy, which suggests significant and ongoing pain.  In addition, Dr. T.C. stated that the gap in treatment could be explained by the Veteran's decision to manage his symptoms on his own with over-the-counter medications and activity modification, which is typical of patients with low back pain.  She cited to medical literature in support of that statement.  Dr. T.C. ultimately concluded that the Veteran's current degenerative disc disease of the lumbar spine is at least as likely as not related to his military service based on the history of an in-service injury with a compatible mechanism of injury, continuous symptoms since that time, and a present diagnosis that explains those symptoms.

The Board finds that Dr. T.C.'s medical opinion is highly probative, as it is based on consideration of the Veteran's medical history and is supported by very thorough rationale and medical literature.  

Based on the foregoing, the Board finds that that the Veteran has a current low back disorder, diagnosed as degenerative arthritis and degenerative disc disease of the lumbar spine, that is related to his military service.  Accordingly, service connection is warranted.


ORDER

Service connection for a low back disorder, diagnosed as degenerative arthritis and degenerative disc disease of the lumbar spine, is granted.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


